DETAILED ACTION
1.	This is a Non-Final  Office Action Correspondence in response to arguments for U.S. Application No. 15/224255 filed on March 09, 2022.


In view of the Appeal Brief filed on 02/09/2010, PROSECUTION IS HEREBY REOPENED.  
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:







Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. U.S. Patent No. 8,650,159 (herein as ‘Zhang’) and further in view of Rossi U.S. Patent Application Publication No. 2011/0179224 (herein as ‘Rossi’) and Sundaram et al. U.S. Patent No. 8,832,363 (herein as ‘Sundaram).

As to claim 1 Zhang teaches a method comprising: 
generating by a file system, a plurality of fragments from an object in response to receipt of a request from a client to write the object, identified by an object identifier, into a file system instance (Fig. 4 Col. 6 Lines 46-50 Zhang discloses the first client breaking up the File A into segments A-E. Col. 6 Lines 1-5 Zhang discloses the creating an index that includes identifiers for all unique segments of data stored in the server);
Zhang does not teach but Rossi teaches creating by the file system indexing information for the object that identifies the object (Par. 0093 and Par. 0095 Rossi discloses creating a segment map that maps the primary index of each primary segment containing data to a secondary index.  The segment map is seen as the indexing information);
and a last logical block number written (Par. 0101 Rossi discloses identifying and determining the logical block address);
Zhang and Rossi are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the doubly linked list of Zhang to include the ordering of Rossi, to allow transaction fragments to be stored in reverse chronological order. The suggestion/motivation to combine is that it would be obvious to try in order to efficiently manage storage resources (Par. 0034 Rossi).
Zhang in combination with Rossi does not teach but Sundaram discloses writing by the file system, each of the plurality of fragments together with the indexing information into a different storage devices of a plurality of storage devices and into a same range of logical block numbers within each of the different storage devices (Col. 13 Lines 50-55 Sundaram discloses writing the same chunks to same offsets within different solid state drives.  The offset is seen as logical block number);  
wherein the indexing information in each one of the different storage devices identifies a same last logical block number written (Col. 13 Lines 10-20 Sundaram discloses mapping chunks to the SSD. Col. 13 Lines 50-55 Sundaram discloses writing the same chunks to same offsets within different solid state drives.  The system uses a RAID 1 format, which would map the same chunks to the same offsets. The same offset are used as the logical block number. The mapping is seen as the indexing information);
Zhang and Sundaram are analogous art because they are in the same field of endeavor, storage processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to storage indexing of Zhang to include the same storage locations of Sundaram, to allow transaction fragments to be stored in identical manners. The suggestion/motivation to combine is that it would be obvious to try in order to store data in efficient manners for high availability (Col. 1 Lines 43-47 Sundaram).
Zhang discloses updating, by the file system after the writing an index of the file system instance with the indexing information (Col. 7 Lines 50-57 Zhang discloses the index file including information regarding the segments of data that were stored within the first container and third container).


As to claim 11 Zhang teaches a file system that manages access and organization of objects stored into a storage system of shingled magnetic recording devices, the file system being embodied on one or more non-transitory machine-readable media, the file system comprising program code to: 
Zhang does not teach but Rossi teaches select a range of logical block numbers to storage an object (Par. 0093 and Par. 0095 Rossi discloses creating a segment map that maps the primary index of each primary segment containing data to a secondary index.  The segment map is seen as the indexing information. Par. 0101 Rossi discloses identifying and determining the logical block address);
Zhang and Rossi are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the doubly linked list of Zhang to include the ordering of Rossi, to allow transaction fragments to be stored in reverse chronological order. The suggestion/motivation to combine is that it would be obvious to try in order to efficiently manage storage resources (Par. 0034 Rossi).
Sundaram teaches wherein the range of logical block numbers is the same on each independently accessible storage device of a plurality of storage devices (Col. 13 Lines 10-20 Sundaram discloses mapping chunks to the SSD. Col. 13 Lines 50-55 Sundaram discloses writing the same chunks to same offsets within different solid state drives.  The system uses a RAID 1 format, which would map the same chunks to the same offsets. The same offset are used as the logical block number. The mapping is seen as the indexing information);
Zhang and Sundaram are analogous art because they are in the same field of endeavor, storage processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to storage indexing of Zhang to include the same storage locations of Sundaram, to allow transaction fragments to be stored in identical manners. The suggestion/motivation to combine is that it would be obvious to try in order to store data in efficient manners for high availability (Col. 1 Lines 43-47 Sundaram).
Zhang teaches add same indexing information to each of different fragments of the object of substantially equal size to form a plurality of indexed fragments (Col. 5 Lines 53-57 Zhang discloses the index file include information regarding the size of each segment of data. The size of each segment is seen as substantially equal size);
wherein the same indexing information comprises a client defined object identifier of the object (Col. 6 Lines 1-5 Zhang discloses the creating an index that includes identifiers for all unique segments of data stored in the server);
wherein the indexing information in each one of the different storage devices identifies a same last logical block number written (Col. 13 Lines 10-20 Sundaram discloses mapping chunks to the SSD. Col. 13 Lines 50-55 Sundaram discloses writing the same chunks to same offsets within different solid state drives.  The system uses a RAID 1 format, which would map the same chunks to the same offsets. The same offset are used as the logical block number. The mapping is seen as the indexing information);
and a last logical block number written within a range of logical block numbers; write the plurality of indexed fragments across range of logical block numbers  (Col. 13 Lines 50-55 Sundaram discloses writing the same chunks to same offsets within different solid state drives.  The offset is seen as logical block number);  
Zhang teaches and update a file system index with the same indexing information after writing the indexed fragments (Col. 7 Lines 50-57 Zhang discloses the index file including information regarding the segments of data that were stored within the first container and third container).


As to claim 13 Zhang teaches a computer device comprising: 
A memory containing machine readable medium comprising machine executable code for managing access and organization of objects (Col. 4 Lines 45-50 Zhang discloses a processor);
a processor coupled to memory, the processor configured to execute the machine executable code to cause the computing device to (Col. 10 Lines 37 Zhang discloses a processor);
generate a plurality of fragments from an object after receipt of a request to write the object, identified by an object identifier, into a file system instance (Fig. 4 Col. 6 Lines 46-50 Zhang discloses the first client breaking up the File A into segments A-E. Col. 6 Lines 1-5 Zhang discloses the creating an index that includes identifiers for all unique segments of data stored in the server);
create indexing information for the object that identifies the object (Par. 0093 and Par. 0095 Rossi discloses creating a segment map that maps the primary index of each primary segment containing data to a secondary index.  The segment map is seen as the indexing information);
and a last logical block number written (Par. 0101 Rossi discloses identifying and determining the logical block address);
Zhang and Rossi are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the doubly linked list of Zhang to include the ordering of Rossi, to allow transaction fragments to be stored in reverse chronological order. The suggestion/motivation to combine is that it would be obvious to try in order to efficiently manage storage resources (Par. 0034 Rossi).
Zhang in combination with Rossi does not teach but Sundaram discloses write each of the plurality of fragments together with the indexing information into a different storage device of a plurality of storage devices and into a same range of logical block numbers within each of the different storage devices (Col. 13 Lines 50-55 Sundaram discloses writing the same chunks to same offsets within different solid state drives.  The offset is seen as logical block number);  
wherein the indexing information in each one of the different storage devices identifies a same last logical block number written (Col. 13 Lines 10-20 Sundaram discloses mapping chunks to the SSD. Col. 13 Lines 50-55 Sundaram discloses writing the same chunks to same offsets within different solid state drives.  The system uses a RAID 1 format, which would map the same chunks to the same offsets. The same offset are used as the logical block number. The mapping is seen as the indexing information);
Zhang teaches Update, after writing the plurality of fragments and the indexing information an index of the file system instance with the indexing information (Col. 7 Lines 50-57 Zhang discloses the index file including information regarding the segments of data that were stored within the first container and third container).



5.	Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. U.S. Patent No. 8,650,159 (herein as ‘Zhang’) in combination with Rossi U.S. Patent Application Publication No. 2011/0179224 (herein as ‘Rossi’), Sundaram et al. U.S. Patent No. 8,832,363 (herein as ‘Sundaram) and further in view of Graefe U.S. Patent No. 8,375,012 (herein as ‘Graefe’).

As to claim 5 Zhang in combination with Rossi and Sundaram teaches each and every limitation of claim 1.
Zhang in combination with Rossi and Sundaram does not teach, but Graefe teaches wherein the creating further comprises creating the indexing information with a set of one or more logical storage unit addresses where each of the storage unit sequences begins (Col. 5 Lines 26-34 Graefe discloses re-arranging the nodes by writing each node to the appropriate storage device.  The appropriate storage device is seen as the storage unit) (Col. 2 Lines 37-45 Graefe discloses a data structure which stores the list of key-values/reference pairs, which are mapped by sequence of blocks to many storage devices. Col. 2 Lines 37-45 Graefe discloses a data structure which stores the list of key-values/reference pairs, which are mapped by sequence of blocks to many storage devices).
Zhang and Graefe are analogous art because they are in the same field of endeavor, fragment data processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the indexing of segments of Zhang to include the indexing efficiency of Graefe, to provide efficient access to stored data. The suggestion/motivation to combine is that it would be obvious to improve efficiency in storage updates (Col. 1 lines 25-35 Graefe).


6.	Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. U.S. Patent No. 8,650,159 (herein as ‘Zhang’) in combination with  Rossi U.S. Patent Application Publication No. 2011/0179224 (herein as ‘Rossi’), Sundaram et al. U.S. Patent No. 8,832,363 (herein as ‘Sundaram) and further in view of Evans et al. U.S. Patent Application Publication No. 2010/0185690 (herein as 'Evans').


As to claim 10 Zhang in combination with Rossi and Sundaram teaches each and every limitation of claim 1.
Zhang in combination with Rossi and Sundaram does not teach, but Evans teaches reading in response to a read request that indicates the client defined object identifier at least a subset of the plurality of fragments in accordance with storage device identifiers, corresponding to the range of block numbers (Par. 0073 Evans discloses searching the central directory using the for a file block using the block map).
Zhang and Evans are analogous art because they are in the same field of endeavor, fragment data processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the indexing of segments of Zhang to include file references of Evans, to provide efficient access to stored data. The suggestion/motivation to combine is that it would be obvious to easily and more efficiently perform in place storage updates (Par. 0019 Evans).

As to claim 12 Zhang in combination with Rossi, Sundaram, and Evans teaches each and every limitation of claim 11.
Zhang in combination with Rossi and Sundaram does not teach, but Evans teaches and read in response to a read request that indicates the client defined object identifier at least a subset of the plurality of indexed fragments in accordance with storage device identifiers, corresponding to the last block written (Par. 0011 Evans discloses the central directory contains offsets of each file. Par. 0073 Evans discloses searching the central directory using the for a file block using the block map).
Zhang and Evans are analogous art because they are in the same field of endeavor, fragment data processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the indexing of segments of Zhang to include file references of Evans, to provide efficient access to stored data. The suggestion/motivation to combine is that it would be obvious to easily and more efficiently perform in place storage updates (Par. 0019 Evans).



7.	Claims 2, 4, 7, 8, 9, 14, 16, 17, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. U.S. Patent No. 8,650,159 (herein as ‘Zhang’) in combination with Rossi U.S. Patent Application Publication No. 2011/0179224 (herein as ‘Rossi’), Sundaram et al. U.S. Patent No. 8,832,363 (herein as ‘Sundaram) and further in view of Otani U.S. Patent Application Publication No. 2010/0306174 (herein as ‘Otani’).

As to claim 2 Zhang in combination with Rossi and Sundaram teaches each and every limitation of claim 1.
Zhang in combination with Rossi and Sundaram does not teach but Otani teaches in response to a determination that the index includes a first entry that references a second set of storage unit sequences with an older version of the object, removing the first entry from the index (Fig. 21 and Par. 0072 Otani discloses removing old data portions).
Zhang and Otani are analogous art because they are in the same field of endeavor, fragment data processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the indexing of segments of Zhang to include block based backup of Otani, to provide cloud storage services to store data. The suggestion/motivation to combine is that it would be obvious to store data multi-generation of block based backup instead of only file based backup to allow multi-generation snapshots for backup (Par. 0003 Otani).


As to claim 4 Zhang in combination with Rossi, Sundaram and Otani teaches each and every limitation of claim 3.
In addition Otani teaches determining that the index includes an entry with a key prefix that matches the client defined object identifier an index key of the entry comprising an object arrival time stamp that is older than a time stamp of when the object arrived (Fig. 20 Par. 0080 Otani discloses identifying multiple versions/copies of data.  The older versions of data are seen as second set with older version of the object.  Par. 0008 Otani discloses a portion of data is associated with a creation time.  The modified portion will create a new timestamp.  Identifying older or newer versions is based upon timestamp).


As to claim 7 Zhang in combination with Rossi and Sundaram teaches each and every limitation of claim 1.
Otani teaches wherein the generating further comprises generating the plurality of fragments of substantially equal size, wherein the indexing information includes a size of an individual one of the plurality of fragments (Par. 0047 Otani discloses dividing the volume into pages. Par. 0051 Otani discloses the pages are divided based upon the page size.  The page size is able to be fixed.  The fixed page size is seen as fragments equal size).
Zhang and Otani are analogous art because they are in the same field of endeavor, fragment data processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the indexing of segments of Zhang to include block based backup of Otani, to provide cloud storage services to store data. The suggestion/motivation to combine is that it would be obvious to store data multi-generation of block based backup instead of only file based backup to allow multi-generation snapshots for backup (Par. 0003 Otani).

As to claim 8 Zhang in combination with Rossi and Sundaram teaches each and every limitation of claim 1.
Otani teaches wherein the writing further comprises including, with writing the plurality of fragments data protection information (Fig. 19 and Par. 0069 Otani discloses dividing the volume into pages. Fig. 19 Otani discloses the data portions are associated with a password).
Zhang and Otani are analogous art because they are in the same field of endeavor, fragment data processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the indexing of segments of Zhang to include block based backup of Otani, to provide cloud storage services to store data. The suggestion/motivation to combine is that it would be obvious to store data multi-generation of block based backup instead of only file based backup to allow multi-generation snapshots for backup (Par. 0003 Otani).

As to claim 9 Zhang in combination with Rossi and Sundaram teaches each and every limitation of claim 1.
In addition Otani teaches wherein the creating further comprises creating information that comprises a client defined identifier of the object, an arrival time stamp for the object, and an identifier of the set of storage unit sequences (Fig. 19 and Fig. 20 Par. 0071 Otani discloses a time the segment was updated. And the uniform resource identifier of the segment. Fig. 19 Otani discloses the Usr ID, which is seen as the client defined identifier).
Zhang and Otani are analogous art because they are in the same field of endeavor, fragment data processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the indexing of segments of Zhang to include block based backup of Otani, to provide cloud storage services to store data. The suggestion/motivation to combine is that it would be obvious to store data multi-generation of block based backup instead of only file based backup to allow multi-generation snapshots for backup (Par. 0003 Otani).


As to claim 14 Zhang in combination with Rossi and Sundaram teaches each and every limitation of claim 13.
In addition Otani teaches in response to a determination that the index includes a first entry that references a second set of storage unit sequences with an older version of the object, remove the first entry from the index (Fig. 21 and Par. 0072 Otani discloses removing old data portions).
Zhang and Otani are analogous art because they are in the same field of endeavor, fragment data processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the indexing of segments of Zhang to include block based backup of Otani, to provide cloud storage services to store data. The suggestion/motivation to combine is that it would be obvious to store data multi-generation of block based backup instead of only file based backup to allow multi-generation snapshots for backup (Par. 0003 Otani).

As to claim 16 Zhang in combination with Rossi and Sundaram teaches each and every limitation of claim 13.
In addition Otani teaches further comprising machine executable code to cause the computing device to: determine that the index includes an entry with a key prefix that matches the object identifier an index key of the entry comprising an object arrival time stamp that is older than a time stamp of when the object arrived (Fig. 20 Par. 0080 Otani discloses identifying multiple versions/copies of data.  The older versions of data are seen as second set with older version of the object.  Par. 0008 Otani discloses a portion of data is associated with a creation time.  The modified portion will create a new timestamp.  Identifying older or newer versions is based upon timestamp).

As to claim 17 Zhang in combination with Rossi and Sundaram teaches each and every limitation of claim 13.
Zhang in combination with Rossi and Sundaram does not teach but Otani teaches further comprising machine executable code to cause the computing device to generate a time stamp that corresponds to when the object arrived at the computing device (Par. 0010 Otani discloses the timestamp for an updated portion).
Zhang and Otani are analogous art because they are in the same field of endeavor, fragment data processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the indexing of segments of Zhang to include block based backup of Otani, to provide cloud storage services to store data. The suggestion/motivation to combine is that it would be obvious to store data multi-generation of block based backup instead of only file based backup to allow multi-generation snapshots for backup (Par. 0003 Otani).


As to claim 18 Zhang in combination with Rossi and Sundaram teaches each and every limitation of claim 13.
Zhang in combination with Rossi and Sundaram does not teach but Otani teaches further comprising machine executable code to cause the computing device to: 
divide the object into a first segment corresponding to the set of storage unit sequences and a second segment corresponding to a the second set of storage unit sequences (Par. 0047 Otani discloses dividing the volume into pages. Par. 0051 Otani discloses the pages are divided based upon the page size. The pages are seen as the data fragments. Par. 0047 Otani discloses dividing the volume into pages. Par. 0051 Otani discloses the pages are divided based upon the page size. A location of the first segments is seen as the first segment. A location of the second segments are seen as a second segment. The pages are seen as the data fragments).
Zhang and Otani are analogous art because they are in the same field of endeavor, fragment data processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the indexing of segments of Zhang to include block based backup of Otani, to provide cloud storage services to store data. The suggestion/motivation to combine is that it would be obvious to store data multi-generation of block based backup instead of only file based backup to allow multi-generation snapshots for backup (Par. 0003 Otani).

As to claim 19 Zhang in combination with Rossi and Sundaram teaches each and every limitation of claim 13.
Zhang in combination with Rossi and Sundaram does not teach but Otani teaches further comprising machine executable code to cause the computing device to:
generate the plurality of fragments of substantially equal size, wherein the indexing information includes a size of an individual one of the plurality of fragments (Par. 0047 Otani discloses dividing the volume into pages. Par. 0051 Otani discloses the pages are divided based upon the page size.  The page size is able to be fixed.  The fixed page size is seen as fragments equal size).
Zhang and Otani are analogous art because they are in the same field of endeavor, fragment data processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the indexing of segments of Zhang to include block based backup of Otani, to provide cloud storage services to store data. The suggestion/motivation to combine is that it would be obvious to store data multi-generation of block based backup instead of only file based backup to allow multi-generation snapshots for backup (Par. 0003 Otani).

As to claim 20 Zhang in combination with Rossi and Sundaram teaches each and every limitation of claim 13.
Zhang in combination with Rossi and Sundaram does not teach but Otani teaches further comprising machine executable code to cause the computing device to: include, with the plurality of fragments data protection information (Par. 0010 and Par. 0064 Otani discloses writing the snapshot with continuous data protection).
Zhang and Otani are analogous art because they are in the same field of endeavor, fragment data processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the indexing of segments of Zhang to include block based backup of Otani, to provide cloud storage services to store data. The suggestion/motivation to combine is that it would be obvious to store data multi-generation of block based backup instead of only file based backup to allow multi-generation snapshots for backup (Par. 0003 Otani).


8.	Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. U.S. Patent No. 8,650,159 (herein as ‘Zhang’) in combination with Rossi U.S. Patent Application Publication No. 2011/0179224 (herein as ‘Rossi’), Sundaram et al. U.S. Patent No. 8,832,363 (herein as ‘Sundaram) and further in view of Maekawa et al. U.S. Patent Application Publication 2010/0121913 (herein as ‘Maekawak’).


As to claim 6 Zhang in combination with Rossi and Sundaram teaches each and every limitation of claim 1.
Zhang in combination with Rossi and Sundaram does not teach but Maekawa teaches further comprising: 
Wherein generating the plurality of fragments includes dividing the object equally (Par. 0332 and Fig. 10 Maekawa discloses a content information dividing into 4 equal parts (A001-A004).  The content item is FC001.  The content item FC001 is seen as the object.  The equal parts A001-A004 are seen as the equal fragments.  Each part being stored on a different holding device).  
Zhang and Otani are analogous art because they are in the same field of endeavor, fragment data processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify storing segments in same storage location on different devices of Zhang to include the segments being of equal size of Maekawa to help process data requests from different devices in an efficient manner. The suggestion/motivation to combine is that it would be obvious to store data of equal sizes on different devices to process data transmission request more easily (Par. 0003 Maekawa). And having the fragments stored in a same known location across devices will increase process efficiency (Col. 1 Lines 35-30 and Col. 11 Lines 3-5 Maekawa).
to generate a first segment corresponding the same range of logical block numbers and a second segment corresponding to the same range of the logical block numbers Col. 13 Lines 50-55 Sundaram discloses writing the same chunks to same offsets within different solid state drives.  The offset is seen as logical block number);  

9.	Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. U.S. Patent No. 8,650,159 (herein as ‘Zhang’) in combination with Rossi U.S. Patent Application Publication No. 2011/0179224 (herein as ‘Rossi’), Sundaram et al. U.S. Patent No. 8,832,363 (herein as ‘Sundaram) Otani U.S. Patent Application Publication No. 2010/0306174 (herein as ‘Otani’) and further in view of Evans et al. U.S. Patent Application Publication No. 2010/0185690 (herein as 'Evans').

As to claim 3 Zhang in combination with Rossi, Sundaram and Otani teaches each and every limitation of claim 2.
Zhang in combination with Rossi and Sundaram, Otani does not teach but Evans teaches further comprising: searching the index for a key prefix that matches the client defined object identifier of the object, wherein keys of the index comprise a client defined object identifier (Par. 0073 Evans discloses a key value pair.  The key is a block map entry for the name of entry associated with the local file block.  The local file block map is used to locate a local file block.  They is seen as key prefix);
Zhang and Evans are analogous art because they are in the same field of endeavor, fragment data processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the indexing of segments of Zhang to include file references of Evans, to provide efficient access to stored data. The suggestion/motivation to combine is that it would be obvious to easily and more efficiently perform in place storage updates (Par. 0019 Evans).
Otani teaches a time stamp of when the object arrived, and a fragment identifier (Fig. 20 Par. 0071 Otani discloses a time stamp for when the segment was updated. And the uniform resource identifier of the segment).

As to claim 15 Zhang in combination with Rossi and Sundaram teaches each and every limitation of claim 13.
Zhang in combination with Rossi and Sundaram does not teach but Evans teaches wherein the machine-readable medium further has program code executable by the processor to cause the apparatus to: 
search the index for a key prefix that matches the object identifier of the object, wherein keys of the index comprise a client defined object identifier (Par. 0073 Evans discloses a key value pair.  The key is a block map entry for the name of entry associated with the local file block.  The local file block map is used to locate a local file block.  They is seen as key prefix); 
Zhang and Evans are analogous art because they are in the same field of endeavor, fragment data processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the indexing of segments of Zhang to include file references of Evans, to provide efficient access to stored data. The suggestion/motivation to combine is that it would be obvious to easily and more efficiently perform in place storage updates (Par. 0019 Evans).
Zhang in combination with Rossi and Sundaram does not teach but Otani teaches a time stamp of when the object arrived, and a fragment identifier (Fig. 20 Par. 0071 Otani discloses a time the segment was updated. And the uniform resource identifier of the segment).
Zhang and Otani are analogous art because they are in the same field of endeavor, fragment data processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the indexing of segments of Zhang to include block based backup of Otani, to provide cloud storage services to store data. The suggestion/motivation to combine is that it would be obvious to store data multi-generation of block based backup instead of only file based backup to allow multi-generation snapshots for backup (Par. 0003 Otani).



Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. M./  June 20, 2022Examiner, Art Unit 2159
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159